IN THE SUPREME COURT OF THE STATE OF DELAWARE

POPE INVESTMENTS LLC, POPE                 §
INVESTMENTS II, LLC and CHINA              §
ALARM HOLDINGS ACQUISITION                 §
LLC,                                       §     No. 259, 2017
                                           §
      Defendants Below,                    §     Court Below: Court of Chancery
      Appellants,                          §     of the State of Delaware
                                           §
      v.                                   §     C.A. No. 12829-VCL
                                           §
THE MARILYN ABRAMS LIVING                  §
TRUST,                                     §
                                           §
      Plaintiff Below,                     §
      Appellee.                            §

                             Submitted: December 13, 2017
                             Decided:   December 15, 2017

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                     ORDER

      This 15th day of December 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons assigned

in its post-trial ruling dated March 21, 2017,1 its final order and judgment dated May

9, 2017, and its order awarding attorneys’ fees and expenses dated May 26, 2017.




1
 The Marilyn Abrams Living Trust v. Pope Investments LLC, C.A. No. 12829-VCL, 2017 WL
1064647 (Del. Ch. Mar. 21, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2